FILED
                            NOT FOR PUBLICATION                             JAN 02 2013

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



SPENCER PIERCE,                                  No. 10-16692

              Plaintiff - Appellant,             D.C. No. 3:07-cv-00202-RCJ-
                                                 RAM
  v.

RICHARD LONG; BRUCE                              MEMORANDUM *
BANNISTER; JOSEPH BRACKBILL;
HOWARD SKOLNIK; E. K.
MCDANIEL,

              Defendants - Appellees.



                  Appeal from the United States District Court
                            for the District of Nevada
                Robert Clive Jones, Chief District Judge, Presiding

                      Argued & Submitted December 7, 2012
                            San Francisco, California

Before: TROTT and RAWLINSON, Circuit Judges, and BLOCK, Senior District
Judge.**




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable Frederic Block, Senior District Judge for the U.S.
District Court for the Eastern District of New York, sitting by designation.
      Spencer Pierce appeals the district court’s grant of summary judgment based

on its holding that none of the defendants-appellees were deliberately indifferent to

his medical needs. Because the parties are well acquainted with the facts and

circumstances of this case, we repeat them only as necessary to illuminate this

disposition. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Deliberate indifference requires an individual defendant to act in a manner

akin to criminal recklessness. Farmer v. Brennan, 511 U.S. 825, 837 (1994). Even

grossly negligent conduct will not support a claim. Toguchi v. Soon Hwang

Chung, 391 F.3d 1051, 1060 (9th Cir. 2004) (citing Wood v. Housewright, 900

F.2d 1332, 1334 (9th Cir. 1990). The record does not contain evidence sufficient

to support Pierce’s allegations that any of the defendants-appellees were

deliberately indifferent to Pierce’s medical needs.

      With respect to Pierce’s finger injury, Dr. Long’s treatment does not appear

to be negligent in any way, and no reasonable juror could believe that Dr. Long

prevented Pierce from receiving treatment in light of Dr. Long’s recommendations.

Director Skolnik and Warden McDaniel were not subjectively aware of Pierce’s

serious medical needs. Farmer, 511 U.S. at 837. Dr. Bannister and Brackbill

properly informed Pierce in connection with the terms of his grievance that he was

not allowed to possess tape because of security concerns.


                                          2
      With respect to Pierce’s pectoral injury, the record shows that Pierce

disagreed with his course of treatment. However, “a difference of medical opinion

. . . cannot support a claim of deliberate indifference.” Toguchi, 391 F.3d at 1060.

      Finally, because the district court considered the evidence Pierce raised in

his objection to the magistrate’s report and recommendations prior to entering

summary judgment, the district court properly denied Pierce’s motion for

reconsideration.

      AFFIRMED.




                                          3